



EXHIBIT 10.1


FORM OF DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
THIS DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT (this “Agreement”) is made
as of this [ ] day of [ ] [ ], by and between SJW Group, a Delaware corporation
(the “Company”), and the indemnitee named on the signature page hereto (the
“Indemnitee”).
WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals to act as directors and officers;
WHEREAS, increased corporate litigation and investigations have subjected
directors and officers to litigation risks and expenses, and the limitations on
the availability and terms of director and officer liability insurance have made
it increasingly difficult for the Company to attract and retain such persons;
WHEREAS, the Company’s certificate of incorporation authorizes the Company to
provide indemnification and advancement rights to directors and officers through
bylaw provisions or through agreements with directors and officers, or
otherwise, to the extent provided therein;
WHEREAS, the Company’s bylaws require that the Company indemnify its directors
and officers as authorized by the General Corporation Law of the State of
Delaware (“DGCL”), as amended, under which the Company is incorporated, and such
bylaws expressly provide that the indemnification provided therein is not
exclusive and contemplate that the Company may enter into separate agreements
with its directors, officers and other persons to set forth specific
indemnification provisions;
WHEREAS, in light of the fact that the certificate of incorporation and bylaws
of the Company are subject to change and do not contain all the provisions and
protections set forth in this Agreement, the Company has determined that the
Indemnitee and other directors and officers of the Company may not be willing to
serve or continue to serve in such capacities without additional protection;
WHEREAS, the Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company, as the case may be,
and has proffered this Agreement to the Indemnitee as an additional inducement
to serve in such capacity; and
WHEREAS, the Indemnitee is willing to serve, or to continue to serve, as a
director or officer of the Company, as the case may be, if the Indemnitee is
furnished the indemnity provided for herein by the Company.
NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Indemnitee do
hereby covenant and agree as follows:
1.Definitions.
(a)“Change in Control” means, and shall be deemed to take place upon the
occurrence of any of the follow events:
(i)The acquisition, directly or indirectly, by any person or related group of
persons (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than the Company or a person that
directly or indirectly controls, is controlled by, or is under, control with the
Company or an employee benefit plan maintained by the Company or such person, of
beneficial ownership (as defined in Rule 13d-3 of the said Act) of securities of
the Company that results in such person or related group of persons beneficially
owning securities representing 30% or more of the combined voting power of the
Company’s then-outstanding securities;
(ii)A merger, recapitalization, consolidation, or other similar transaction to
which the Company is a party, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the surviving entity
or a parent thereof are immediately thereafter beneficially owned, directly or
indirectly and in





--------------------------------------------------------------------------------





substantially the same proportion, by the persons who beneficially owned the
Company’s outstanding voting securities immediately before the transaction;
(iii)A merger, recapitalization, consolidation, or other similar transaction to
which the Company is a party, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the surviving entity
or a parent thereof are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately
before the transaction;
(iv)A merger, recapitalization, consolidation or other transaction to which the
Company is a party or the sale, transfer or other disposition of all or
substantially all of the Company’s assets if, in either case, the members of the
Company’s Board of Directors immediately prior to consummation of the
transaction do not, upon consummation of the transaction, constitute at least a
majority of the board of directors of the surviving entity or the entity
acquiring the Company’s assets, as the case may be, or a parent thereof (for
this purpose, any change in the composition of the Company’s Board of Directors
that is anticipated or pursuant to an understanding or agreement in connection
with a transaction will be deemed to have occurred at the time of the
transaction); or
(v)A change in the composition of the Company’s Board of Directors over a period
of thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (a) have been Board
members since the beginning of such period or (b) have been elected or nominated
for election as Board members during such period by at least a majority of the
Board members who were described in clause (a) or who were previously so elected
or approved and who were still in office at the time the Board approved such
election or nomination;
provided, however, that no Change in Control shall be deemed to occur for
purposes of this Agreement if the result of the transaction is to give more
ownership or control of the Company to any person or related group of persons
who held securities representing more than thirty percent (30%) of the combined
voting power of the Company's outstanding securities as of March 3, 2003.
(b) “Corporate Status” describes the status of a person who is serving or has
served (i) as a director or officer of the Company, (ii) as a Company employee
in a fiduciary capacity with respect to an employee benefit plan of the Company
or (iii) as a director or officer of any other Entity at the request of the
Company. For purposes of subsection (iii) of this Section l(b), a director or
officer of the Company who is serving or has served as a director or officer of
a Subsidiary shall be deemed to be serving at the request of the Company.
(c)“Disinterested Director” means a director of the Company who (i) is not and
was not a party to the Proceeding in respect of which indemnification is sought
by the Indemnitee and (ii) is determined to be “disinterested” under applicable
Delaware state law.
(d)“Entity” shall mean any corporation, partnership (general or limited),
limited liability company, joint venture, trust, employee benefit plan, company,
foundation, association, organization or other legal entity, other than the
Company.
(e)“Expenses” shall be construed broadly to mean all direct and indirect fees of
any type or nature whatsoever, costs and expenses incurred in connection with
any Proceeding, including, without limitation, all attorneys’ fees and costs,
disbursements and retainers (including, without limitation, any fees,
disbursements and retainers incurred by the Indemnitee pursuant to Section 11
hereof), fees and disbursements of experts, witnesses, private investigators and
professional advisors (including, without limitation, accountants and investment
bankers), court costs, filing fees, transcript costs, fees of experts, travel
expenses, duplicating, imaging, printing and binding costs, telephone and fax
transmission charges, computer legal research costs, postage, delivery service
fees, secretarial services, fees and expenses of third party vendors; the
premium, security for, and other costs associated with any bond (including
supersedes or appeal bonds, injunction bonds, cost bonds, appraisal bonds or
their equivalents), in each case incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding (including,
without limitation, any judicial or arbitration Proceeding brought to enforce
the Indemnitee’s rights under, or to recover damages for breach of, this
Agreement), as well as all other “expenses” within the meaning of that term as
used in Section 145 of the DGCL, any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements or expenses of types customarily and reasonably incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, actions, suits, or proceedings similar to or of the same type





--------------------------------------------------------------------------------





as the Proceeding with respect to which such disbursements or expenses were
incurred. Expenses also shall include Expenses incurred in connection with any
appeal resulting from any Proceeding.
(f)“Indemnifiable Expenses,” “Indemnifiable Liabilities” and “Indemnifiable
Amounts” shall have the meanings ascribed to those terms in Section 3(a) hereof.
(g)“Independent Counsel” means a law firm, or a person admitted to practice law
in any State of the United States, that is experienced in matters of corporation
law and neither presently is, nor in the past three years has been, retained to
represent: (i) the Company or the Indemnitee in any matter material to either
such party (other than with respect to matters concerning the Indemnitee under
this Agreement, or of other indemnities under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any law firm or person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement.
(h)“Liabilities” shall be broadly construed to mean, without limitation, all
judgments, damages, liabilities, losses, penalties, taxes, fines and amounts
paid in settlement, in each case, of any type whatsoever, in connection with a
Proceeding. References herein to “fines” shall include any excise tax assessed
with respect to any employee benefit plan.
(i)“Proceeding” shall be construed broadly to mean, without limitation, any
threatened, pending or completed claim, government, regulatory and
self-regulatory action, suit, arbitration, mediation, alternate dispute
resolution process, investigation (including any internal investigation),
inquiry, administrative hearing, appeal, or any other actual, threatened or
completed proceeding, whether brought in the right of the Company or otherwise
and whether of a civil (including intentional or unintentional tort claims),
criminal, administrative, arbitrative or investigative nature, whether formal or
informal, including a proceeding initiated by the Indemnitee pursuant to
Section 11 of this Agreement to enforce the Indemnitee’s rights hereunder.
(j)“Subsidiary” shall mean any Entity of which the Company owns (either directly
or indirectly) either (i) a general partner, managing member or other similar
interest or (ii) (A) 50% or more of the voting power of the voting capital
equity interests of such Entity, or (B) 50% or more of the outstanding voting
capital stock or other voting equity interests of such Entity.
(k)References herein to a director of any other Entity shall include, in the
case of any Entity that is not managed by a board of directors, such other
position, such as manager or trustee or member of the governing body of such
Entity, that entails responsibility for the management and direction of such
Entity’s affairs, including, without limitation, the general partner of any
partnership (general or limited) and the manager or managing member of any
limited liability company.
2.Services by the Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, the Indemnitee agrees to serve or continue to serve as
either a director on the board of directors of the Company or as officer, as
applicable, so long as the Indemnitee is duly elected or appointed and until
such time as the Indemnitee is removed, terminated, or tenders his or her
resignation.
3.Agreement to Indemnify. The Company agrees to indemnify the Indemnitee to the
fullest extent permitted, and in the manner permitted, by applicable law as in
effect as of the date hereof or as such laws may, from time to time, be amended
(but only if amended in a way that broadens the right to indemnification and
advancement of expenses) as follows:
(a)Indemnification for Third Party Proceedings. Subject to the exceptions
contained in Section 4(a) hereof, if the Indemnitee was or is a party to,
threatened to be made a party to or otherwise involved in any capacity in, any
Proceeding (other than an action by or in the right of the Company) by reason of
the Indemnitee’s Corporate Status, the Indemnitee shall be indemnified by the
Company to the fullest extent permitted by the DGCL, as the same may be amended
from time to time, against all Expenses and Liabilities actually and reasonably
incurred or paid by the Indemnitee or on the Indemnitee’s behalf in connection
with such a Proceeding (such Expenses and Liabilities are referred to herein as
“Indemnifiable Expenses” and “Indemnifiable Liabilities,” respectively, and
collectively as “Indemnifiable Amounts”). In addition, the Indemnitee’s
Corporate Status may allow for indemnification under certain agreements
containing indemnity provisions with another Entity or protections under the
organization documents of such other Entity. In those instances, the Company
shall remain wholly liable for making any indemnification payments for all
Indemnifiable Amounts notwithstanding the payment obligation of such amounts by
a third party to the Indemnitee; provided, however, that if and to the extent
that the Indemnitee has otherwise actually received payment for Indemnifiable
Amounts under any insurance policy, contract,





--------------------------------------------------------------------------------





agreement, or otherwise, the Company shall not be liable under this Agreement to
make any payment to the Indemnitee with respect to any such paid Indemnifiable
Amounts. Nothing hereunder is intended to affect any right of contribution of or
against the Company in the event the Company and any other person or persons
have co-equal obligations to indemnify (or advance expenses to) the Indemnitee.
(b)Indemnification in Derivative Actions and Direct Actions by the Company.
Subject to the exceptions contained in Section 4(b) hereof, if the Indemnitee
was or is a party to, threatened to be made a party to or otherwise involved in
any capacity in, any Proceeding by or in the right of the Company to procure a
judgment in its favor by reason of the Indemnitee’s Corporate Status, the
Indemnitee shall be indemnified by the Company against all Indemnifiable
Expenses. In addition, the Indemnitee’s Corporate Status may allow for
indemnification under certain agreements containing indemnity provisions with
another Entity or protections under the organization documents of such other
Entity. In those instances, the Company shall remain wholly liable for making
any indemnification payments for all Indemnifiable Expenses notwithstanding the
payment obligation of such amounts by a third party to the Indemnitee; provided,
however, that if and to the extent that the Indemnitee has otherwise actually
received payment for Indemnifiable Expenses under any insurance policy,
contract, agreement, or otherwise, the Company shall not be liable under this
Agreement to make any payment to the Indemnitee with respect to any such paid
Indemnifiable Expenses. Nothing hereunder is intended to affect any right of
contribution of or against the Company in the event the Company and any other
person or persons have co-equal obligations to indemnify (or advance expenses
to) the Indemnitee.
4.Exceptions to Indemnification. The Indemnitee shall be entitled to
indemnification under Section 3(a) and Section 3(b) hereof in all circumstances
other than the following:
(a)Exceptions to Indemnification for Third Party Proceedings. If indemnification
is requested under Section 3(a) and there has been a final non-appealable
judgment by a court of competent jurisdiction that, in connection with the
subject of the Proceeding out of which the claim for indemnification has arisen,
(i) the Indemnitee failed to act (x) in good faith and (y) in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, (ii) with respect to any criminal action or proceeding, the
Indemnitee had reasonable cause to believe that the Indemnitee’s conduct was
unlawful, the Indemnitee shall not be entitled to payment of Indemnifiable
Amounts hereunder.
(b)Exceptions to Indemnification in Derivative Actions and Direct Actions by the
Company. If indemnification is requested under Section 3(b) and (i) there has
been a final non-appealable judgment by a court of competent jurisdiction that,
in connection with the subject of the Proceeding out of which the claim for
indemnification has arisen, the Indemnitee failed to act (x) in good faith and
(y) in a manner the Indemnitee believed to be in or not opposed to the best
interests of the Company, the Indemnitee shall not be entitled to payment of
Indemnifiable Expenses hereunder; or (ii) there has been a final non-appealable
judgment by a court of competent jurisdiction that the Indemnitee is liable to
the Company with respect to any claim, issue or matter involved in the
Proceeding out of which the claim for indemnification has arisen, then no
Indemnifiable Expenses shall be paid with respect to such claim, issue or matter
unless, and only to the extent that, the court of competent jurisdiction in
which such Proceeding was brought shall determine upon application that, despite
the adjudication of liability, but in view of all the circumstances of the case,
the Indemnitee is fairly and reasonably entitled to indemnity for such
Indemnifiable Expenses which such court shall deem proper.
(c)For purposes of this Agreement, if the Indemnitee has acted in good faith and
in a manner the Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, the Indemnitee shall
be deemed to have acted in a manner not opposed to the best interests of the
Company.
5.Procedure for Payment of Indemnifiable Amounts.
(a)Subject to Section 9, the Indemnitee shall submit to the Company a written
request specifying in reasonable detail the Indemnifiable Amounts for which the
Indemnitee seeks payment under Section 3, Section 6, or Section 7 hereof and a
short description of the basis for the claim. The Company shall pay such
Indemnifiable Amounts to the Indemnitee within sixty (60) calendar days of
receipt of the request, to the extent a determination with respect to the
Indemnitee’s entitlement to indemnification is not required to be made pursuant
Sections 5(b) and 5(c) below. At the request of the Company, the Indemnitee
shall furnish such documentation and information as are reasonably available to
the Indemnitee and necessary to establish that the Indemnitee is entitled to
indemnification hereunder.
(b)Upon written request by the Indemnitee for indemnification pursuant to the
first sentence of Section 5(a) hereof, if required by applicable law and to the
extent not otherwise provided pursuant to the terms of this Agreement, a
determination with respect to the Indemnitee’s entitlement to indemnification
shall be made in the specific case as follows: (i) if a Change in Control shall
have occurred and if so requested in writing by the Indemnitee, by Independent





--------------------------------------------------------------------------------





Counsel in a written opinion to the Board of Directors; or (ii) if a Change in
Control shall not have occurred (or if a Change in Control shall have occurred
but the Indemnitee shall not have requested that indemnification be determined
by Independent Counsel as provided in subpart (i) of this Section 5(b)), (A) by
a majority vote of the Disinterested Directors, even though less than a quorum
of the Board of Directors, or (B) by a committee of Disinterested Directors
designated by majority vote of the Disinterested Directors, even though less
than a quorum of the Board of Directors, (C) if there are no such Disinterested
Directors, or if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board of Directors, or (D) by the Company’s
stockholders in accordance with applicable law. Notice in writing of any
determination as to the Indemnitee’s entitlement to indemnification shall be
delivered to the Indemnitee promptly after such determination is made, and if
such determination of entitlement to indemnification has been made by
Independent Counsel in a written opinion to the Board of Directors, then such
notice shall be accompanied by a copy of such written opinion. If it is
determined that the Indemnitee is entitled to indemnification, then payment to
the Indemnitee of all amounts to which the Indemnitee is determined to be
entitled (other than sums that were already advanced) shall be made within sixty
(60) calendar days after such determination. If it is determined that the
Indemnitee is not entitled to indemnification, then the written notice to the
Indemnitee (or, if such determination has been made by Independent Counsel in a
written opinion, the copy of such written opinion delivered to the Indemnitee)
shall disclose the basis upon which such determination is based. The Indemnitee
shall cooperate with the person, persons, or entity making the determination
with respect to the Indemnitee’s entitlement to indemnification, including
providing to such person, persons, or entity upon reasonable advance request any
documentation or information that is not privileged or otherwise protected from
disclosure and that is reasonably available to the Indemnitee and reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification.
(c)If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 5(b) hereof, the Independent Counsel
shall be selected as provided in this Section 5(c). The Independent Counsel
shall be selected by the Indemnitee, unless the Indemnitee shall request that
such selection be made by the Board of Directors, in which case the Company
shall give written notice to the Indemnitee advising the Indemnitee of the
identity of the Independent Counsel so selected. If the Indemnitee selects the
Independent Counsel, the Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected. In either
case, the Indemnitee or the Company, as the case may be, may, within thirty (30)
calendar days after such written notice of selection has been given, deliver to
the Company or to the Indemnitee, as the case may be, a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the law firm or person so selected does not meet the
requirements of “Independent Counsel” as defined in Section 1 hereof, and the
objection shall set forth the basis of such assertion. Absent a proper and
timely objection, the person so selected shall act as Independent Counsel. If
such written objection is so made and substantiated, the law firm or person so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or the Court of Chancery of the State of Delaware or another court of
competent jurisdiction in the State of Delaware has determined that such
objection is without merit. If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 5(b)
hereof and, following the expiration of sixty (60) calendar days after
submission by the Indemnitee of a written request for indemnification pursuant
to Section 5(a) hereof, Independent Counsel shall not have been selected, or an
objection thereto has been made and not withdrawn, then either the Company or
the Indemnitee may petition the Court of Chancery of the State of Delaware or
other court of competent jurisdiction in the State of Delaware for resolution of
any objection that shall have been made by the Company or the Indemnitee to the
other’s selection of Independent Counsel and/or for appointment as Independent
Counsel of a law firm or person selected by such court (or selected by such
person as the court shall designate), and the law firm or person with respect to
whom all objections are so resolved or the law firm or person so appointed shall
act as Independent Counsel under Section 5(b) hereof. Upon the due commencement
of any Proceeding pursuant to Section 11(e) hereof, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing). If the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 5(b) hereof, then the Company agrees to pay the
reasonable fees and expenses of such Independent Counsel and to fully indemnify
and hold harmless such Independent Counsel against any and all expenses, claims,
liabilities, and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.
6.Indemnification for Expenses if the Indemnitee is Wholly or Partly Successful.
Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the Indemnitee is or was, or is or was threatened to be made, by
reason of the Indemnitee’s Corporate Status, a party to any Proceeding and the
Indemnitee is successful (on the merits or otherwise, including, without
limitation, a settlement of a Proceeding, or claim, issue or matter therein,
with or without payment of money or other consideration) in defending all
claims, issues and matters in such Proceeding, the Indemnitee shall be
indemnified against all Indemnifiable Expenses incurred by the Indemnitee or on
the Indemnitee’s behalf in connection with the defense of such Proceeding. If
the Indemnitee is successful (on the merits or otherwise, including, without
limitation, a settlement of a Proceeding, or claim, issue or matter therein,
with or without payment of money or other consideration) in defending one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify, hold harmless and exonerate the Indemnitee for that portion of
the Expenses reasonably incurred in connection with defending those





--------------------------------------------------------------------------------





claims, issues or matters with respect to which the Indemnitee was successful in
defending. For purposes of this Agreement, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
Notwithstanding any of the foregoing, nothing herein shall be construed to limit
the Indemnitee’s right to indemnification which he or she would otherwise be
entitled to in accordance with Section 3 and Section 4 hereof, regardless of the
Indemnitee’s success in a Proceeding.
7.Indemnification for Expenses as a Witness. Anything in this Agreement to the
contrary notwithstanding, to the fullest extent permitted by applicable law, to
the extent that the Indemnitee, by reason of the Indemnitee’s Corporate Status,
is or was, or is or was threatened to be made, a witness in any Proceeding to
which the Indemnitee is not a party, the Indemnitee shall be indemnified against
all Indemnifiable Expenses incurred by the Indemnitee or on the Indemnitee’s
behalf in connection therewith. To the extent permitted by applicable law, the
Indemnitee shall be entitled to indemnification for Expenses incurred in
connection with being or threatened to be made a witness, as provided in this
Section 7, regardless of whether the Indemnitee met the standards of conduct set
forth in Sections 4(a) and 4(b) hereof.
8.Agreement to Advance Expenses; Conditions. The Company shall pay to the
Indemnitee all Indemnifiable Expenses incurred by or on behalf of the Indemnitee
in connection with any Proceeding to which the Indemnitee was or is a party or
was or is otherwise involved or was or is threatened to be made a party to or
was or is otherwise involved in any capacity in any Proceeding by reason of the
Indemnitee’s Corporate Status, including a Proceeding by or in the right of the
Company, in advance of the final disposition of such Proceeding. The Indemnitee
hereby undertakes to repay the amount of Indemnifiable Expenses paid to the
Indemnitee if it shall ultimately be determined by final judicial decision of a
court of competent jurisdiction, from which decision there is no further right
to appeal, that the Indemnitee is not entitled under this Agreement to, or is
prohibited by applicable law from, indemnification with respect to such
Indemnifiable Expenses. Any advances and undertakings to repay pursuant to this
Section 8 shall be unsecured and interest free. The Indemnitee shall be entitled
to advancement of Indemnifiable Expenses as provided in this Section 8
regardless of any determination by or on behalf of the Company that the
Indemnitee has not met the standards of conduct set forth in Sections 4(a) and
4(b) hereof.
9.Procedure for Advance Payment of Expenses. The Indemnitee shall submit to the
Company a written request specifying in reasonable detail the Indemnifiable
Expenses for which the Indemnitee seeks an advancement under Section 8 hereof,
together with documentation reasonably evidencing that the Indemnitee has
incurred such Indemnifiable Expenses. Payment of Indemnifiable Expenses under
Section 8 hereof shall be made no later than sixty (60) calendar days after the
Company’s receipt of such request.
10.Burden of Proof; Defenses; and Presumptions.
(a)In any Proceeding pursuant to Section 11 hereof brought by the Indemnitee to
enforce rights to indemnification or to an advancement of Indemnifiable Expenses
hereunder, or in any Proceeding brought by the Company to recover an advancement
of Indemnifiable Expenses (whether pursuant to the terms of an undertaking or
otherwise), the burden shall be on the Company to prove that the Indemnitee is
not entitled to be indemnified, or to such an advancement of Indemnifiable
Expenses, as the case may be.
(b)It shall be a defense in any Proceeding pursuant to Section 11 hereof to
enforce rights to indemnification under Section 3(a) or Section 3(b) hereof (but
not in any Proceeding pursuant to Section 11 hereof to enforce a right to an
advancement of Indemnifiable Expenses under Sections 8 and 9 hereof) that the
Indemnitee has not met the standards of conduct set forth in Section 4(a) or
Section 4(b) hereof, as the case may be, but the burden of proving such defense
shall be on the Company. With respect to any Proceeding pursuant to Section 11
hereof brought by the Indemnitee to enforce a right to indemnification
hereunder, or any Proceeding brought by the Company to recover an advancement of
Indemnifiable Expenses (whether pursuant to the terms of an undertaking or
otherwise), neither (i) the failure of the Company (including by its directors
or independent legal counsel) to have made a determination prior to the
commencement of such Proceeding that indemnification is proper in the
circumstances because the Indemnitee has met the applicable standards of
conduct, nor (ii) an actual determination by the Company (including by its
directors or independent legal counsel) that the Indemnitee has not met such
applicable standards of conduct, shall create a presumption that the Indemnitee
has not met the applicable standards of conduct or, in the case of a Proceeding
pursuant to Section 11 hereof brought by the Indemnitee seeking to enforce a
right to indemnification, be a defense to such Proceeding.
(c)The termination of any Proceeding by judgment, order, settlement, conviction,
or upon a plea of nolo contendere or its equivalent, shall not, in and of
itself, adversely affect the right of the Indemnitee to indemnification
hereunder or create a presumption that the Indemnitee did not act in good faith
and in a manner the Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal Proceeding,
shall not create a presumption that the Indemnitee had reasonable cause to
believe that his or her conduct was unlawful.





--------------------------------------------------------------------------------





(d)For purposes of any determination of good faith, the Indemnitee shall be
deemed to have acted in good faith if the Indemnitee’s action is reasonably
based on the records or books of account of the Company or other Entity,
including financial statements, or on information supplied to the Indemnitee by
the officers of the Company or other Entity in the course of their duties, or on
the advice of legal counsel for the Company or other Entity or on information or
records given or reports made to the Company or other Entity by an independent
certified public accountant or by an appraiser or other expert selected by the
Company or other Entity. The provisions of this Section 10(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed or found to have met the applicable standard of
conduct set forth in this Agreement.
(e)The knowledge and/or actions, or failure to act, of any other director,
officer, agent, or employee of the Company or of another Entity shall not be
imputed to the Indemnitee for purposes of determining the Indemnitee’s right to
indemnification or advancement of Indemnifiable Expenses under this Agreement.
11.Remedies of the Indemnitees.
(a)Right to Petition Court. In the event that the Indemnitee makes a request for
payment of Indemnifiable Amounts under Section 3 or Section 5 hereof or a
request for an advancement of Indemnifiable Expenses under Sections 8 or
Section 9 hereof and the Company fails to make such payment or advancement in a
timely manner in accordance with the terms of this Agreement, the Indemnitee may
petition a court to enforce the Company’s obligations under this Agreement.
(b)Expenses. The Company agrees to reimburse the Indemnitee in full for any
Expenses actually and reasonably incurred by the Indemnitee in connection with
investigating, preparing for, litigating, defending or settling any action
brought by the Indemnitee under Section 11(a) hereof; provided, however, that to
the extent the Indemnitee is unsuccessful on the merits in such action then the
Company shall have no obligation to reimburse the Indemnitee under this
Section 11(b).
(c)Validity of Agreement. The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under Section 11(a) hereof,
that the provisions of this Agreement are not valid, binding and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.
(d)Failure to Act Not a Defense. The failure of the Company (including its Board
of Directors or any committee thereof, independent legal counsel, or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under
Section 11(a) hereof, and shall not create a presumption that such payment or
advancement is not permissible.
(e)Entitlement to Indemnification; Independent Counsel. In the event that (i) a
determination is made pursuant to Section 5 hereof that the Indemnitee is not
entitled to indemnification under this Agreement, (ii) if the determination of
entitlement to indemnification is not to be made by Independent Counsel pursuant
to Section 5(b) hereof, no determination of entitlement to indemnification shall
have been made pursuant to Section 5(b) hereof within sixty (60) calendar days
after receipt by the Company of the Indemnitee’s written request for
indemnification, (iii) if the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 5(b) hereof, no
determination of entitlement to indemnification shall have been made pursuant to
Section 5(b) hereof within eighty (80) calendar days after receipt by the
Company of the Indemnitee’s written request for indemnification, unless an
objection to the selection of such Independent Counsel has been made and
substantiated and not withdrawn, in which case the applicable time period shall
be seventy (70) calendar days after the Court of Chancery of the State of
Delaware or another court of competent jurisdiction in the State of Delaware (or
such person appointed by such court to make such determination) has determined
or appointed the person to act as Independent Counsel pursuant to Section 5(b)
hereof, (iv) payment of Indemnified Amounts payable pursuant to Section 6 or
Section 7 hereof is not made within sixty (60) calendar days after receipt by
the Company of a written request therefor, or (v) payment of Indemnified Amounts
payable pursuant to Section 6 or Section 7 hereof is not made within sixty (60)
calendar days after a determination has been made pursuant to Section 5(b)
hereof that the Indemnitee is entitled to indemnification, then in each instance
described in clauses (i) through (v), the Indemnitee shall be entitled to seek
an adjudication by the Court of Chancery of the State of Delaware of the
Indemnitee’s entitlement to such indemnification or advancement of Indemnifiable
Expenses.
(f)Not Prejudiced by Adverse Determination. In the event that a determination
shall have been made pursuant to Section 5(b) hereof that the Indemnitee is not
entitled to indemnification, any Proceeding commenced pursuant to





--------------------------------------------------------------------------------





this Section 11 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and the Indemnitee shall not be prejudiced by reason
of that adverse determination.
12.Settlement of Proceedings.
(a)The Indemnitee agrees that it will not settle, compromise or consent to the
entry of any judgment as to the Indemnitee in any pending or threatened
Proceeding (whether or not the Indemnitee is an actual or potential party to
such Proceeding) in which Indemnitee has sought indemnification hereunder
without the Company’s prior written consent, which consent will not be
unreasonably withheld, unless such settlement, compromise or consent respecting
such Proceeding includes an unconditional release of the Company and does not
(i) require or impose any injunctive or other non-monetary remedy on the Company
or its affiliates, (ii) require or impose an admission or consent as to any
wrongdoing by the Company or its affiliates, or (iii) otherwise result in a
direct or indirect payment by or monetary cost to the Company or its affiliates.
(b)The Company agrees that it will not settle, compromise or consent to the
entry of any judgment as to the Indemnitee in any pending or threatened
Proceeding (whether or not the Indemnitee is an actual or potential party to
such Proceeding) in which the Indemnitee has sought indemnification hereunder
without the Indemnitee’s prior written consent, which consent shall not be
unreasonably withheld, unless such settlement, compromise or consent includes an
unconditional release of the Indemnitee and does not (i) require or impose any
injunctive or other non-monetary remedy on the Indemnitee, (ii) require or
impose an admission or consent as to any wrongdoing by the Indemnitee or (iii)
otherwise result in a direct or indirect payment by or monetary cost to the
Indemnitee personally (as opposed to a payment to be made or cost to be paid by
the Company on the Indemnitee’s behalf).
13.Notice by the Indemnitee. The Indemnitee agrees to notify the Company
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information, or other document relating to any Proceeding which
could reasonably be expected to result in the payment of Indemnifiable Amounts
or the advancement of Indemnifiable Expenses hereunder; provided, however, that
the failure to give any such notice shall not disqualify the Indemnitee from the
right to receive payments of Indemnifiable Amounts or advancements of
Indemnifiable Expenses.
14.Representations and Warranties of the Company. The Company hereby represents
and warrants to the Indemnitee as follows:
(a)Authority. The Company has all necessary power and authority to enter into,
and be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by the Company.
(b)Enforceability. This Agreement, when executed and delivered by the Company in
accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by equitable principles
and applicable bankruptcy, insolvency, moratorium, reorganization or similar
laws affecting the enforcement of creditors’ rights generally.
(c)No Conflicts. This Agreement, when executed and delivered by the Company in
accordance with the provisions hereof, does not, and the Company’s performance
of its obligations under the Agreement will not, violate the Company’s
certificate of incorporation, bylaws, other agreements to which the Company is a
party to or applicable law.
(d)Insurance. The Company shall use commercially reasonable efforts to cause the
Indemnitee, at the Company’s expense, to be covered by such insurance policies
or policies providing liability insurance for directors or officers of the
Company or of any Subsidiary, if any, in accordance with its or their terms to
the same extent as provided to any then-current director or officer of the
Company or any Subsidiary under such policy or policies.
15.Contract Rights Not Exclusive; Subrogation. The rights to payment of
Indemnifiable Amounts and advancement of Indemnifiable Expenses provided by this
Agreement shall be in addition to, but not exclusive of, any other rights that
the Indemnitee may have at any time under applicable law, the Company’s bylaws
or certificate of incorporation, or any other agreement, vote of stockholders or
directors (or a committee of directors), or otherwise, both as to action in the
Indemnitee’s official capacity and as to action in any other capacity as a
result of the Indemnitee’s serving in a Corporate Status. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy, given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy. In the event of any payment to or on
behalf of the Indemnitee under this Agreement, the Company shall be subrogated
to the extent of such payment to all of the rights of





--------------------------------------------------------------------------------





recovery of the Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
16.Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and (b)
binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of the Indemnitee. This Agreement
shall continue for the benefit of the Indemnitee and such heirs, personal
representatives, executors and administrators after the Indemnitee has ceased to
have Corporate Status.
17.Change in Law. To the extent that a change in Delaware law (whether by
statute or judicial decision) shall permit broader indemnification or
advancement of expenses than is provided under the terms of the bylaws of the
Company and this Agreement, the Indemnitee shall be entitled to such broader
indemnification and advancements, and this Agreement shall be deemed to be
amended to such extent, but only to the extent such amendment permits the
Indemnitee to broader indemnification and advancement rights other than Delaware
law permitted prior to the adoption of such amendment.
18.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.
19.Modifications and Waiver. Except as provided in Section 17 hereof with
respect to changes in Delaware law which broaden the right of the Indemnitee to
be indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.
20.General Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged, or (c) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:
(i)If to the Indemnitee, to the address specified on the signature page hereto;
(ii)If to the Company, to:
SJW Group
110 West Taylor Street
San Jose, CA 95110
Attention: General Counsel and Corporate Secretary


or to such other address as may have been furnished in the same manner by any
party to the others.
21.Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever other than any of those set forth in Section 4 hereof, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).
22.Governing Law. This Agreement shall be exclusively governed by and construed
and enforced under the laws of the State of Delaware without giving effect to
the provisions thereof relating to conflicts of law of such state.







--------------------------------------------------------------------------------





23.Consent to Jurisdiction.
(a)Each of the Company and the Indemnitee hereby irrevocably and unconditionally
(i) agrees and consents to the jurisdiction of the courts of the State of
Delaware for all purposes in connection with any action, suit, or proceeding
that arises out of or relates to this Agreement and agrees that any such action
instituted under this Agreement shall be brought only in the Court of Chancery
of the State of Delaware (or in any other state court of the State of Delaware
if the Court of Chancery does not have subject matter jurisdiction over such
action), and not in any other state or federal court in the United States of
America or any court or tribunal in any other country; (ii) consents to submit
to the exclusive jurisdiction of the courts of the State of Delaware for
purposes of any action or proceeding arising out of or in connection with this
Agreement; (iii) waives any objection to the laying of venue of any such action
or proceeding in the courts of the State of Delaware; and (iv) waives, and
agrees not to plead or to make, any claim that any such action or proceeding
brought in the courts of the State of Delaware has been brought in an improper
or otherwise inconvenient forum.
(b)Each of the Company and the Indemnitee hereby consents to service of any
summons and complaint and any other process that may be served in any action,
suit, or proceeding arising out of or relating to this Agreement in any court of
the State of Delaware by mailing by certified or registered mail, with postage
prepaid, copies of such process to such party at its address for receiving
notice pursuant to Section 20 hereof. Nothing herein shall preclude service of
process by any other means permitted by applicable law.
24.Counterparts. This Agreement may be executed in one or more counterparts
(including by PDF or facsimile), each of which shall for all purposes be deemed
to be an original but all of which together shall constitute but one and the
same Agreement. Only one such counterpart need be produced to evidence the
existence of this Agreement.
25.Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.
26.Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings and negotiations, written and oral,
between the parties with respect to the subject matter of this Agreement,
including any indemnification agreement between the Indemnitee and the
predecessor of the Company, SJW Corp., a California corporation, provided,
however, that this Agreement is supplement to and in furtherance of the
Company’s certificate of incorporation, bylaws, the DGCL and any other
applicable law, and shall not be deemed a substitute therefor, and does not
diminish or abrogate any rights of the Indemnitee thereunder.































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
COMPANY:
SJW GROUP
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
INDEMNITEE:
 
By:
 
 
 
Name:
 
 
Address for notices:










